Citation Nr: 0301039	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  00-14 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for left 
leg deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Detroit, Michigan (RO).

The issue of entitlement to a compensable evaluation for 
left knee arthritis was prepared for appellate review.  
During the course of the appeal, the RO awarded a 10 
percent evaluation.  In correspondence written and signed 
by the veteran in April 2002, he stated that he was 
satisfied with the 10 percent evaluation and wished to 
withdraw his appeal of that issue.  Accordingly, that 
issue is no longer before the Board for appellate review.  
See 38 C.F.R. §§ 20.202, 20.204(b) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left leg deep vein thrombosis is 
manifested by pain with prolonged standing or walking.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left leg deep 
vein thrombosis have been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7121 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claim by means of the February 2000 
rating decision, the June 2000 Statement of the Case, the 
April 2001 rating decision, and the April 2001 
Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the 
basis for the denial of his claim and of the type of 
evidence that he needed to submit to substantiate his 
claim.  In the Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, 
informed him of the reasons for the denial, and provided 
him with additional opportunity to present evidence and 
argument in support of his claim.  The April 2001 
Supplemental Statement of the Case and rating decision 
also specifically informed the veteran of the provisions 
of the VCAA.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statement 
of the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO afforded the veteran VA medical examinations and 
considered statements submitted by the veteran.  The 
veteran did not inform the RO of the presence of any 
treatment records, and submitted no medical evidence or 
personal hearing testimony in support of his claim.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran contends that his deep vein thrombosis is more 
disabling than currently evaluated by the RO.  Disability 
evaluations are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity in civilian occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate Diagnostic 
Codes identify various disabilities.  Where there is a 
question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

In the present case, the RO granted service connection for 
left leg deep vein thrombosis in the February 2000 rating 
decision and assigned a noncompensable evaluation 
effective from June 1999.  The veteran disagreed with this 
initial evaluation and the present appeal ensued.  When 
the assignment of an initial rating award is at issue, VA 
must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective 
date of service connection through the present.  It is not 
only the present level of disability which is of primary 
importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In correspondence to the RO, the veteran wrote that he 
experienced pain on standing and walking that could be 
relieved only by elevating the leg.  He believed that 
these symptoms met the criteria for a 10 percent 
evaluation.

At a July 1999 VA examination, the veteran reported a 
history of deep vein thrombosis in service.  At that time, 
he was treated with oral anticoagulation and there was no 
recurrence of the deep vein thrombosis.  He currently had 
pain of the left leg with prolonged standing.  He did not 
notice any edema or paresthesias.  Physical examination of 
the extremities found no edema or varicosities.  Venous 
reflux studies identified left leg deep and superficial 
venous insufficiency.  The veteran was diagnosed with 
history of deep vein thrombosis of the left leg, resolved, 
no recurrence; and deep and superficial venous 
insufficiency of the left leg.

At an October 2000 VA examination, the veteran reported 
that his left leg continued to fall asleep.  He had a 
constant cramping ache that increased with walking more 
than 10 to 15 minutes.  Alleviating factors were laying 
down and massage.  He rated the pain as an 8 on a scale of 
10.  Prolonged standing in line caused the pain and the 
pain awakened him at night.  An arterial Doppler test was 
normal.  The examiner did not render a diagnosis relevant 
to the deep vein thrombosis, but diagnosed the veteran 
with arthritis of the knees, hips, and feet.

The veteran's left leg deep vein thrombosis has been 
assigned a schedular noncompensable evaluation pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7121 (2002).  Under 
this Diagnostic Code, post-phlebitic syndrome of any 
etiology manifested by asymptomatic palpable or visible 
varicose veins warrants a noncompensable evaluation.  
Intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery 
warrants a 10 percent evaluation.  Persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema warrants a 
20 percent evaluation.  More severe symptoms are awarded 
40, 60, or 100 percent evaluations.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for a 10 percent 
disability evaluation have been met.  The veteran has 
consistently complained of pain of the left leg with 
prolonged standing or walking.  The Board finds the 
veteran's description of his symptomatology to be 
credible.  Accordingly, a compensable evaluation is 
warranted.  Nevertheless, the criteria for a 20 percent 
evaluation have not been met because the medical evidence 
contains no findings of edema.  Accordingly, an evaluation 
of 10 percent, but no more than 10 percent, is granted.  

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  There has been no showing in the present case 
that the veteran's deep vein thrombosis has caused marked 
interference with his employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  
Accordingly, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent is granted for left 
leg deep vein thrombosis.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

